NO. 12-16-00282-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                    §

MICHAEL KENNEDY,                                          §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator Michael Kennedy has filed a pro se petition for writ of prohibition complaining
of the trial court’s alleged errors and misconduct in trial court cause number 29326, which he
contends resulted in his conviction for felony theft. He also filed a motion to recuse the
respondent in any habeas or other subsequent proceedings relating to cause number 29326.
         Relator’s theft conviction has been final for several years. See Kennedy v. State, No.
12-11-00041-CR, 2012 WL 3201924, at *8 (Tex. App.–Tyler Aug. 8, 2012, pet. ref’d) (mem.
op., not designated for publication) (appeal from punishment hearing after remand); Kennedy v.
State, No. 12-08-00246-CR, 2009 WL 4829989, at *4 (Tex. App.–Tyler Dec. 16, 2009, no pet.)
(mem. op., not designated for publication) (affirming judgment of conviction but remanding for
new punishment hearing). Therefore, we do not have jurisdiction to address the complaints he
raises in his petition. Moreover, a motion to recuse a trial judge must be filed with the clerk of
the court in which the case is pending. TEX. R. CIV. P. 18(a). We have no jurisdiction to rule on
such a motion. See TEX. R. CIV. P. 18a(f)(1), (g). Accordingly, Relator’s petition for writ of
prohibition and his motion to recuse the respondent trial judge are dismissed for want of
jurisdiction.
Opinion delivered October 31, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                             (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 31, 2016


                                        NO. 12-16-00282-CR


                                    MICHAEL KENNEDY,
                                          Relator,
                                            V.
                                  HON. MARK A. CALHOON,
                                        Respondent


                                       ORIGINAL PROCEEDING
               ON THIS DAY came to be heard the petition for writ of prohibition and motion
to recuse judges filed by MICHAEL KENNEDY, who is the relator in Cause No. 29326,
pending on the docket of the 3rd Judicial District Court of Anderson County, Texas. Said
petition for writ of mandamus and motion to recuse judges having been filed herein on October
7, 2016, and the same having been duly considered, because it is the opinion of this Court that
this court does not have jurisdiction to issue a writ of prohibition in this proceeding and that it
should be dismissed for want of jurisdiction, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus and motion to recuse judges be, and the
same are, hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.